                 Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 1 of 12



1
     Michael L. Greenwald (to seek admission pro hac vice)
     Greenwald Davidson Radbil PLLC
2    5550 Glades Road, Suite 500
     Boca Raton, Florida 33431
3
     (561) 826-5477
4    (561) 961-5684 (Fax)
     mgreenwald@gdrlawfirm.com
5

6    Counsel for Plaintiff and the proposed class
7
                                UNITED STATES DISTRICT COURT
8                                FOR THE DISTRICT OF ARIZONA
9
     Joseph Panvini, on behalf of      )
10   himself and others similarly situated,
                                       )                Civil Action No.:
                                       )
11
                 Plaintiff,            )                Jury Trial Demanded
12                                     )
     v.                                )
13
                                       )
14   Select Home Warranty LLC          )
                                       )
15               Defendant.            )
16   _________________________________ )

17                                CLASS ACTION COMPLAINT
18
                                         Nature of this Action
19

20
            1.       Joseph Panvini (“Plaintiff”) brings this class action against Select Home

21   Warranty LLC (“Defendant”), under the Telephone Consumer Protection Act (“TCPA”),
22
     47 U.S.C. § 227.
23

24
            2.       Section 227(b)(1)(A)(iii) of the TCPA provides, in pertinent part:

25          It shall be unlawful for any person within the United States, or any person
            outside the United States if the recipient is within the United States—
26

27          (A) to make any call (other than a call made for emergency purposes or made
            with the prior express consent of the called party) using any ATDS or an
28
            artificial or prerecorded voice—

                                              *     *     *

                                                    1
                 Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 2 of 12



1
            (iii) to any telephone number assigned to a paging service, cellular telephone
2           service, specialized mobile radio service, or other radio common carrier
            service, or any service for which the called party is charged for the call,
3
            unless such call is made solely to collect a debt owed to or guaranteed by the
4           United States.
5
            3.       Upon information and good faith belief, Defendant routinely violates 47
6
     U.S.C. § 227(b)(1)(A)(iii) by using an automatic telephone dialing system (“ATDS”) to
7

8    place calls, and by delivering artificial or prerecorded voice messages, to telephone
9
     numbers assigned to a cellular telephone service, without prior express consent, in that it
10
     (a) continues placing calls after being instructed to stop calling and (b) places calls in an
11

12   effort to solicit new business after consumers’ service contracts expire.
13
                                        Jurisdiction and Venue
14
            4.       This Court has subject matter jurisdiction under 47 U.S.C. § 227(b)(3) and
15

16   28 U.S.C. § 1331.

17          5.       Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b) as a
18
     portion of the events giving rise to this action occurred in this district, and as Defendant
19

20
     transacts business in this district.

21                                              Parties
22
            6.       Plaintiff is a natural person who at all relevant times resided in Phoenix,
23

24
     Arizona.

25          7.       Defendant is a limited liability company based in Mahwah, New Jersey.
26
            8.       Defendant offers home service contracts.
27
            9.       To that end, Defendant explains its services as follows:
28




                                                   2
               Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 3 of 12



1
             When a covered breakdown affects your home, instead of paying repair costs
             out of pocket or diving into your savings account, you’ll be able to fix it for
2            less.
3
             Our home warranty plans cover many parts of your home, from the most
4            common appliances to central home systems. Homeowners shouldn’t have
             to stress over repairing essential appliances such as water heaters, air
5
             conditioners, ovens, and refrigerators. Through home warranty coverage,
6            when these core appliances and systems need repair or replacement, Select
             Home Warranty will send a qualified service professional to take care of it.
7
             Since 2012, Select Home Warranty’s team of over 75 professionals have
8
             worked to ensure homes across the country are protected. Our network of
9            qualified service providers also works diligently to meet the needs of our
             growing customer base. We’re proud that so many families have selected us
10
             as their home warranty provider of choice.1
11
                                         Factual Allegations
12

13           10.    In October 2015, Plaintiff entered into a policy holder agreement with

14   Defendant.
15
             11.    Plaintiff’s policy had a two-year contract term, expiring in October 2017.
16

17
             12.    In August 2016, Plaintiff entered into a new policy holder agreement with

18   Defendant, expiring on October 20, 2018.
19
             13.    Plaintiff did not further renew his agreement with Defendant, nor did he enter
20
     into any other agreement with Defendant.
21

22           14.    As a result, Plaintiff’s relationship with Defendant ended on October 20,
23
     2018.
24
             15.    Since October 20, 2018, Plaintiff has not had any business relationship with
25

26   Defendant.
27

28

     1
             https://selecthomewarranty.com/ (last visited Feb. 11, 2019).


                                                   3
              Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 4 of 12



1
            16.    In approximately August 2018, Defendant began placing telephone calls to

2    Plaintiff’s cellular telephone number—(914)-XXX-3368—for the purpose of soliciting
3
     new business from Plaintiff.
4
            17.    Plaintiff is the subscriber to, customary user of, and pays the monthly bill
5

6    for, his cellular telephone number ending in -3368.
7
            18.    Defendant placed its calls to Plaintiff’s cellular telephone number from (317)
8
     754-6649 and (855) 267-3532—telephone numbers assigned to Defendant.
9

10          19.    On August 7, 2018, Defendant called Plaintiff’s cellular telephone number.
11
            20.    Plaintiff answered Defendant’s August 7, 2018 call, and was greeted by a
12
     noticeable delay before a male representative picked up the call.
13

14          21.    Plaintiff was then placed on hold and transferred to different one of
15   Defendant’s representatives.
16
            22.    During the August 7, 2018 call, Defendant’s representative attempted to
17

18   convince Plaintiff to renew his coverage with Defendant or otherwise enter into a new

19   policy with Defendant.
20
            23.    Plaintiff informed Defendant that he was not in position to renew his policy
21

22
     and instructed Defendant to take his number off its autodialer and not call him again.

23          24.    Despite Plaintiff’s instruction, Defendant continued to place calls to
24
     Plaintiff’s cellular telephone number, including on August 9, 2018, August 10, 2018,
25
     August 14, 2018, August 16, 2018, August 22, 2018, August 24, 2018, August 27, 2018,
26

27   August 29, 2018, September 3, 2018, September 4, 2018, twice on September 6, 2018,
28
     September 13, 2018, September 17, 2018, September 27, 2018, October 4, 2018, October

     9, 2018, October 10, 2018, twice on October 16, 2018, and October 18, 2018.

                                                  4
                Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 5 of 12



1
            25.     On October 20, 2018, Plaintiff’s policy term expired, thereby ending

2    Plaintiff’s relationship with Defendant.
3
            26.     Notwithstanding the expiration of Plaintiff’s policy and his instruction that
4
     Defendant not call his cellular telephone number, Defendant continued placing calls to
5

6    Plaintiff’s cellular telephone number.
7
            27.     Specifically, Defendant placed calls to Plaintiff’s cellular telephone number
8
     on October 22, 2018, October 24, 2018, October 30, 2018, October 31, 2018, November
9

10   2, 2018, November 6, 2018, November 7, 2018, November 13, 2018, November 16, 2018,
11
     November 20, 2018, December 4, 2018, January 15, 2019, February 5, 2019, and February
12
     8, 2019.
13

14          28.     Plaintiff answered Defendant’s November 13, 2018 call, and was greeted by
15   a prerecorded voice message to the effect of, “Hi, this is Select Home Warranty…”
16
            29.     In addition, Defendant left a host of prerecorded voice messages on
17

18   Plaintiff’s cellular telephone.

19          30.     By way of example, on December 4, 2018, Plaintiff left a prerecorded voice
20
     message on Plaintiff’s cellular telephone that stated: “Hi, this is Select Home Warranty
21

22
     calling. Please call us back at 855-267-3532.”

23          31.     Defendant left materially identical prerecorded voice messages on Plaintiff’s
24
     cellular telephone on October 22, 2018, October 24, 2018, October 30, 2018, October 31,
25
     2018, November 2, 2018, November 6, 2018, November 7, 2018, November 16, 2018,
26

27   November 20, 2018, January 15, 2019, February 5, 2019, and February 8, 2019.
28




                                                  5
              Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 6 of 12



1
            32.    Upon information and good faith belief, Defendant’s records will show each

2    call it placed, or caused to be placed, to Plaintiff’s cellular telephone number by using an
3
     automatic telephone dialing system or an artificial or prerecorded voice.
4
            33.    Defendant states on its website that it contacts prospective customers “using
5

6    automated technology.”2
7
            34.    Upon information and good faith belief, and in light of the frequency,
8
     number, nature, and character of the calls at issue, including Defendant’s use of an artificial
9

10   or prerecorded voice, Defendant placed its calls to Plaintiff’s cellular telephone number by
11
     using an automatic telephone dialing system.
12
            35.    Upon information and good faith belief, and in light of the frequency,
13

14   number, nature, and character of the calls at issue, including Defendant’s use of an artificial
15   or prerecorded voice, Defendant placed its calls to Plaintiff’s cellular telephone number by
16
     using equipment which has the capacity to store numbers to be called, and to dial such
17

18   numbers.

19          36.    Upon information and good faith belief, Defendant placed its calls to
20
     Plaintiff’s cellular telephone number for non-emergency purposes.
21

22
            37.    Upon information and good faith belief, Defendant placed its calls to

23   Plaintiff’s cellular telephone number voluntarily.
24
            38.    Upon information and good faith belief, Defendant placed the calls to
25
     Plaintiff’s cellular telephone number under its own free will.
26

27

28


     2
            https://selecthomewarranty.com/ (last visited Feb. 11, 2019).

                                                   6
               Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 7 of 12



1
             39.    Defendant had knowledge that it was using an automatic telephone dialing

2    system, a predictive dialer, and an artificial or prerecorded voice to place its calls to
3
     Plaintiff’s cellular telephone number.
4
             40.    Defendant intended to use an automatic telephone dialing system and an
5

6    artificial or prerecorded voice to place its calls to Plaintiff’s cellular telephone number.
7
             41.    Plaintiff did not give Defendant prior express consent to place calls to his
8
     cellular telephone number by using an automatic telephone dialing system or an artificial
9

10   or prerecorded voice.
11
             42.    Plaintiff suffered actual harm as a result Defendant’s calls at issue in that he
12
     suffered an invasion of privacy, an intrusion into his life, and a private nuisance.
13

14           43.    As well, Defendant’s calls unnecessarily tied up Plaintiff’s cellular telephone
15   line.
16
             44.    Upon information and good faith belief, Defendant, as a matter of pattern and
17

18   practice, uses an automatic telephone dialing system or an artificial or prerecorded voice

19   to place calls to telephone numbers assigned to a cellular telephone service, absent prior
20
     express consent.
21

22
                                       Class Action Allegations

23           45.    Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as
24
     a representative of the following two classes:
25
             Revocation Class: All persons and entities throughout the United States: (1)
26
             to whom Select Home Warranty LLC placed, or caused to be placed, at least
27           one call, (2) directed to a number assigned to a cellular telephone service, (3)
             by using an automatic telephone dialing system or an artificial or prerecorded
28
             voice, (4) from four years preceding the date of this complaint through the
             date of class certification, (5) after Select Home Warranty LLC was
             instructed to stop placing calls to his or her telephone number.

                                                    7
              Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 8 of 12



1
            Expired Policy Class: All persons and entities throughout the United States:
2           (1) to whom Select Home Warranty LLC placed, or caused to be placed, at
            least one call, (2) directed to a number assigned to a cellular telephone
3
            service, (3) by using an automatic telephone dialing system or an artificial or
4           prerecorded voice, (4) from four years preceding the date of this complaint
            through the date of class certification, (5) for the purpose of soliciting new
5
            business after his or her policy with Select Home Warranty LLC expired.
6
            46.    Excluded from the classes are Defendant, Defendant’s officers and directors,
7

8    members of their immediate families and their legal representatives, heirs, successors, or
9
     assigns, and any entity in which Defendant has or had a controlling interest.
10
            47.    The proposed classes are so numerous that, upon information and belief,
11

12   joinder of all members is impracticable.
13
            48.    The exact number of members of the classes is unknown to Plaintiff at this
14
     time and can only be determined through appropriate discovery.
15

16          49.    The proposed classes are defined by reference to objective criteria.

17          50.    In addition, and upon information and belief, the names, addresses, and
18
     cellular telephone numbers of all members of the classes can be identified in business
19

20
     records maintained by Defendant and third parties.

21          51.    Plaintiff’s claims are typical of the claims of the members of the Revocation
22
     Class because all of the class members’ claims originate from the same conduct, practice
23

24
     and procedure on the part of Defendant, and Plaintiff possesses the same interests and has

25   suffered the same injuries as each class member.
26
            52.    Plaintiff and members of the Revocation Class received calls made using an
27
     ATDS or an artificial or prerecorded voice, from Defendant, without consent, on their
28

     cellular telephone, in violation of 47 U.S.C. § 227.



                                                  8
                 Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 9 of 12



1
               53.   Plaintiff’s claims are typical of the claims of the members of the Expired

2    Policy Class because all of the class members’ claims originate from the same conduct,
3
     practice and procedure on the part of Defendant, and Plaintiff possesses the same interests
4
     and has suffered the same injuries as each class member.
5

6              54.   Plaintiff and members of the Expired Policy Class received calls made using
7
     an ATDS or an artificial or prerecorded voice, from Defendant, without consent, on their
8
     cellular telephone, in violation of 47 U.S.C. § 227.
9

10             55.   Plaintiff will fairly and adequately protect the interests of the members of the
11
     classes and has retained counsel experienced and competent in class action litigation.
12
               56.   Plaintiff has no interests that are irrevocably contrary to or in conflict with
13

14   the members of the classes that he seeks to represent.
15             57.   A class action is superior to all other available methods for the fair and
16
     efficient adjudication of this controversy, since joinder of all members is impracticable.
17

18             58.   Furthermore, as the damages suffered by individual members of the classes

19   may be relatively small, the expense and burden of individual litigation make it
20
     impracticable for the members of the classes to individually redress the wrongs done to
21

22
     them.

23             59.   There will be little difficulty in the management of this action as a class
24
     action.
25
               60.   Issues of law and fact common to the members of the classes predominate
26

27   over any questions that may affect only individual members, in that Defendant has acted
28
     on grounds generally applicable to the classes.

               61.   Among the issues of law and fact common to the classes are:

                                                     9
                Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 10 of 12



1
                  a. Defendant’s violations of the TCPA;

2                 b. Defendant’s use of an artificial or prerecorded voice in connection with
3
                     placing calls to cellular telephone numbers;
4
                  c. Defendant’s use of an ATDS in connection with placing calls to cellular
5

6                    telephone numbers;
7
                  d. Defendant’s practice of calling cellular telephone numbers after being
8
                     instructed to stop doing so (Revocation Class);
9

10                e. Defendant’s practice of calling cellular telephone numbers to solicit new
11
                     business from former customers after their policies expire (Expired Policy
12
                     Class); and
13

14                f. The availability of statutory damages.
15          62.      Absent a class action, Defendant’s violations of the law will be allowed to
16
     proceed without a full, fair, judicially supervised remedy.
17

18                                             Count I
                               Violation of 47 U.S.C. § 227(b)(1)(A)(iii)
19

20
            63.      Plaintiff repeats and re-alleges each and every factual allegation contained in

21   paragraphs 1-62.
22
            64.      Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by placing calls utilizing an
23

24
     artificial or prerecorded voice to Plaintiff’s cellular telephone number after October 20,

25   2018, without his consent.
26
            65.      Defendant separately violated 47 U.S.C. § 227(b)(1)(A)(iii) by placing calls
27
     to Plaintiff’s cellular telephone number using an ATDS after October 20, 2018, without his
28

     consent.



                                                    10
                 Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 11 of 12



1
             66.      As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii),

2    Plaintiff and the members of the classes are entitled to damages in an amount to be proven
3
     at trial.
4

5                                              Trial by Jury
6
             Plaintiff is entitled to, and demands, a trial by jury.
7
             WHEREFORE, Plaintiff prays for relief and judgment, as follows:
8

9                  a) Determining that this action is a proper class action;
10
                   b) Designating Plaintiff as a class representative under Federal Rule of Civil
11
                      Procedure 23;
12

13                 c) Designating Plaintiff’s counsel as class counsel under Federal Rule of Civil
14
                      Procedure 23;
15
                   d) Adjudging that Defendant violated 47 U.S.C. § 227(b)(1)(a)(iii);
16

17                 e) Enjoining Defendant from continuing to place calls to Plaintiff’s cellular

18                    telephone number, and from continuing to place calls to the cellular
19
                      telephone numbers of members of the proposed classes without prior express
20

21
                      consent;

22                 f) Awarding Plaintiff and the classes damages under 47 U.S.C. § 227(b)(3)(B);
23
                   g) Awarding Plaintiff and the classes treble damages under 47 U.S.C. §
24

25
                      227(b)(3);

26                 h) Awarding Plaintiff and the classes reasonable attorneys’ fees, costs, and
27
                      expenses under Rule 23 of the Federal Rules of Civil Procedure;
28




                                                     11
      Case 2:19-cv-00907-SPL Document 1 Filed 02/12/19 Page 12 of 12



1
        i) Awarding Plaintiff and the members of the classes any pre-judgment and

2          post-judgment interest as may be allowed under the law; and
3
        j) Awarding such other and further relief as the Court may deem just and
4
           proper.
5

6

7
     Dated: February 11, 2019        Respectfully submitted,
8

9                                    /s/ Michael L. Greenwald
                                     Michael L. Greenwald*
10
                                     Greenwald Davidson Radbil PLLC
11
                                     * to seek admission pro hac vice
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        12
